SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
967
CA 11-02303
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, AND MARTOCHE, JJ.


TILTCRETE, LLC, PLAINTIFF-APPELLANT,

                     V                                           ORDER

WIDEWATERS CONSTRUCTION, INC.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 3.)


LONGSTREET & BERRY, LLP, SYRACUSE (MICHAEL J. LONGSTREET OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (ALAN R. PETERMAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John C. Cherundolo, A.J.), entered August 29, 2011 in a breach of
contract action. The judgment awarded money damages to defendant.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court